Case 4:19-cr-00060-ALM-CAN Document 45 Filed 10/29/20 Page 1 of 13 PageID #: 147




                             United States District Court
                                    EASTERN DISTRICT OF TEXAS
                                        SHERMAN DIVISION

UNITED STATES OF AMERICA                         §
                                                 §
v.                                               §      Case Number: 4:19-CR-60
                                                 §
BRITNEY RENE DOLLAHITE                           §

                              MEMORANDUM OPINION & ORDER

           Pending before the Court is Defendant’s Petition for Emergency Compassionate Release

 under the First Step Act and the CARES Act (Dkt. #44). The Court, having considered the motion,

 the record, and the applicable law, finds that the motion must be DISMISSED for lack of

 jurisdiction.

                                           I. BACKGROUND

           Defendant pleaded guilty to a charge of Felon in Possession of a Firearm. On October 1,

 2019, Defendant was sentenced to 33 months’ imprisonment (Dkt. #40).

           Defendant is 33 years old and claims she should be released from BOP because she is

 concerned about her potential exposure to COVID-19 and her various health issues including

 obesity, hypothyroid and severe asthma.

           Defendant submitted a request for compassionate release to her warden and the request was

 denied.

                                            II. DISCUSSION

           A judgment of conviction imposing a sentence of imprisonment “constitutes a final

 judgment and may not be modified by a district court except in limited circumstances.” Dillon v.

 United States, 560 U.S. 817, 824, 130 S. Ct. 2683, 177 L.Ed.2d 271 (2010) (quoting 18 U.S.C. §

 3582(b)); see also 18 U.S.C. § 3582(c). One such circumstance, invoked by Defendant, arises from



                                                  -1-
Case 4:19-cr-00060-ALM-CAN Document 45 Filed 10/29/20 Page 2 of 13 PageID #: 148




 18 U.S.C. § 3582(c)(1)(A)(i), which authorizes a district court to reduce a term of imprisonment

 when “extraordinary and compelling reasons” for a reduction exist that are “consistent with

 applicable policy statements issued by the Sentencing Commission,” and other procedural and

 substantive requirements are met. 18 U.S.C. § 3582(c)(1)(A).

         Although Defendant has met section 3582(c)(1)(A)’s exhaustion requirement, she has not

 met the statute’s requirement that “extraordinary and compelling reasons” exist “consistent with

 applicable policy statements issued by the Sentencing Commission,” warranting a reduction of his

 sentence. Defendant’s motion, therefore, must be dismissed for lack of jurisdiction.

 A. Defendant Has Met Section 3582(c)(1)(A)’s Exhaustion Requirement.

         Defendant’s compassionate-release motion may be considered only if he first meets section

 3582(c)(1)(A)’s exhaustion requirement. The statute provides that a court may not consider any

 modification to a defendant’s sentence under section 3582(c)(1)(A)(i) unless a motion for such a

 modification is properly made by the Director of the BOP or by a defendant who has fully

 exhausted his or her administrative remedies. 18 U.S.C. § 3582(c)(1)(A). The Director of the BOP

 may request a sentence reduction in court at any time. Id. A defendant may also make such a

 request but only after fully exhausting remedies within the BOP or after 30 days have passed since

 he or she sought administrative remedies. Id. 1

         Defendant submitted a request regarding her release, based on concerns relating to COVID-

 19, to her warden. The request was denied on June 10, 2020. Defendant has met section

 3582(c)(1)(A)’s exhaustion requirement.




         1
           In 2018, Congress passed the First Step Act, Pub. L. 115-391, 132 Stat. 5194, which, among other
 things, amended 18 U.S.C. § 3582(c)(1)(A) to permit a defendant, in addition to the Director of the BOP,
 to move for a sentence reduction.


                                                    -2-
Case 4:19-cr-00060-ALM-CAN Document 45 Filed 10/29/20 Page 3 of 13 PageID #: 149




 B. Defendant Has Not Met Section 3582(c)(1)(A)’s Requirements for Sentence Modification.

        1. Defendant must meet section 3582(c)(1)(A)’s requirement that “extraordinary and
        compelling reasons” exist “consistent with applicable policy statements issued by the
        Sentencing Commission,” warranting a reduction of his sentence.

        Under section 3582(c)(1)(A)(i), a district court may grant a sentence reduction if it finds

 that (1) “extraordinary and compelling reasons warrant such a reduction,” (2) “such a reduction is

 consistent with applicable policy statements issued by the Sentencing Commission,” and (3) such

 a reduction is appropriate “after considering the factors set forth in [18 U.S.C. § 3553(a)] to the

 extent that they are applicable.” 18 U.S.C. § 3582(c)(1)(A).

        Congress did not define what constitutes “extraordinary and compelling reasons” for a

 sentence reduction under section 3582(c)(1)(A), but rather delegated that authority to the

 Sentencing Commission. In 28 U.S.C. § 994(a)(2), Congress granted the Commission broad

 authority to promulgate “general policy statements regarding application of the guidelines or any

 other aspect of sentencing or sentence implementation that in the view of the Commission would

 further the purposes set forth in [18 U.S.C. § 3553(a)(2)].” And, as particularly relevant here, in

 28 U.S.C. § 994(t), “Congress instructed the Commission to ‘describe what should be considered

 extraordinary and compelling reasons for sentence reduction [under section 3582(c)(1)(A)],

 including the criteria to be applied and a list of specific examples.’” United States v. Garcia, 655

 F.3d 426, 435 (5th Cir. 2011) (quoting 28 U.S.C. § 994(t)).

        The Commission’s policy statements, issued under 28 U.S.C. § 994(t), are binding

 concerning what should be considered extraordinary and compelling reasons for sentence

 reduction under 18 U.S.C. § 3582(c)(1)(A). As the Fifth Circuit has explained, “a common sense

 reading” of section 3582(c)(1)(A)’s phrase that a sentence reduction must be “consistent with

 applicable policy statements issued by the Sentencing Commission,” is that, “regardless of whether




                                                 -3-
Case 4:19-cr-00060-ALM-CAN Document 45 Filed 10/29/20 Page 4 of 13 PageID #: 150




 Congress wanted [the Commission’s] policy statements to be binding in the sentencing context, it

 wished them to be binding in § 3582(c) proceedings.” Id. “If a sentence reduction is inconsistent

 with a policy statement, it would violate § 3582(c)’s directive, so policy statements must be

 binding.” Id.; see also Dillon, 560 U.S. at 827 (explaining that the Commission’s pertinent policy

 statements are binding on courts where 18 U.S.C. § 3582(c)(2)—using the same language as

 section 3582(c)(1)(A)—permits a sentencing reduction based on a retroactive guidelines

 amendment only if “such a reduction is consistent with applicable policy statements issued by the

 Sentencing Commission”).

        Thus, Defendant cannot obtain a sentence reduction under section 3582(c)(1)(A) merely

 by asserting reasons that she, or for that matter this Court, might believe are sufficiently

 “extraordinary and compelling” to justify a sentence reduction. Instead, under the plain text of 18

 U.S.C. § 3582(c)(1)(A) and 28 U.S.C. § 994(t), as well as controlling precedent, Defendant’s

 proffered reasons must be consistent with the Sentencing Commission’s applicable policy

 statement concerning what should be considered extraordinary and compelling reasons for a

 sentence reduction under section 3582(c)(1)(A).

        2. Defendant fails to satisfy section 3582(c)(1)(A) because his alleged “extraordinary
        and compelling reasons” for sentence reduction are not “consistent with applicable
        policy statements issued by the Sentencing Commission.”

        Defendant’s compassionate-release motion turns on her general assertion that the risks to

 her health associated with COVID-19 and her other health concerns constitute extraordinary and

 compelling reasons to reduce her sentence. Defendant’s assertion fails because it is untethered to

 the Sentencing Commission’s binding applicable policy statement in section 1B1.13 of the

 Sentencing Guidelines. Section 1B1.13 describes what will be considered “extraordinary and




                                                -4-
Case 4:19-cr-00060-ALM-CAN Document 45 Filed 10/29/20 Page 5 of 13 PageID #: 151




 compelling reasons” for sentence reduction under section 3582(c)(1)(A)(i) and provides no basis

 for a reduction based on COVID-19.

         Section 1B1.13 allows a sentence reduction for “extraordinary and compelling reasons”

 only if the reasons are “consistent with this policy statement.” U.S.S.G. § 1B1.13(1)(A), (3). 2

 Application note 1 to the policy statement explains that “extraordinary and compelling reasons

 exist under any of the circumstances set forth below,” which include only: (a) a defendant suffering

 from a terminal illness or other medical condition “that substantially diminishes the ability of the

 defendant to provide self-care within the environment of a correctional facility and from which he

 or she is not expected to recover”; (b) a defendant at least 65 years old who “is experiencing a

 serious deterioration in physical or mental health because of the aging process” and “has served at

 least 10 years or 75 percent of his or her term of imprisonment, whichever is less”; (c) a defendant

 who has minor children without a caregiver or with an incapacitated spouse or registered partner

 who needs the defendant to be the caregiver; or (d) “[a]s determined by the Director of the Bureau

 of Prisons, . . . an extraordinary and compelling reason other than, or in combination with, the

 [above] reasons.” Id., comment. (n.1(A)–(D)).

         Consistent with the application note, the BOP has issued Program Statement 5050.50 (“PS

 5050.50”), which describes the BOP’s consideration of compassionate-release requests. PS

 5050.50, which was amended effective January 17, 2019, following the passage of the First Step

 Act, sets forth in detail the BOP’s definition of circumstances that may support a request for




         2
           The policy statement is binding under the express terms of section 3582(c)(1)(A), and because it
 concerns only possible sentence reductions, not increases, it is not subject to the rule of United States v.
 Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005). See Dillon, 560 U.S. at 824–28 (rejecting
 the proposed application of Booker in the related context of a proceeding under section 3582(c)(2)); United
 States v. Doublin, 572 F.3d 235, 237–39 (5th Cir. 2009) (rejecting application of Booker to sentence
 reductions under 18 U.S.C. § 3582).


                                                     -5-
Case 4:19-cr-00060-ALM-CAN Document 45 Filed 10/29/20 Page 6 of 13 PageID #: 152




 compassionate release, limited to the same bases identified by the Commission: serious medical

 conditions, advanced age, and family circumstances. 3 See PS 5050.50 ¶¶ 3–6.

         Neither the Commission’s policy statement nor PS 5050.50 provide a basis for

 compassionate release based on Defendant’s COVID-19 concerns. Instead, the grounds for release

 are limited to individual circumstances involving health, age, family responsibilities, and other

 reasons as determined by the Director of the BOP. For this reason, courts have concluded that an

 inmate’s concerns about risks associated with the spread of COVID-19 are not consistent with the

 policy statement of the Commission as required by section 3582(c)(1)(A). See, e.g., United States

 v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (explaining that “the mere existence of COVID-19 in

 society and the possibility that it may spread to a particular prison alone cannot independently

 justify compassionate release, especially considering BOP’s statutory role, and its extensive and

 professional efforts to curtail the virus’s spread”); United States v. Eberhart, No. 13-CR-313-PJH-

 1, 2020 WL 1450745, at *2 (N.D. Cal. Mar. 25, 2020) (“General concerns about possible exposure

 to COVID-19 do not meet the criteria for extraordinary and compelling reasons for a reduction in

 sentence set forth in the Sentencing Commission’s policy statement.”).

         Additionally, there is not a basis for compassionate release based on Defendant other health

 concerns. Defendant is not subject to a terminal or serious illness as defined by § 3582. Her age

 of 33 does not place her at an increased risk. There is also no evidence that Defendant is unable

 to function in prison. Defendant has not indicated that she has any restrictions.




         3
          PS 5050.50 also requires consideration of a list of nonexclusive factors: “the defendant’s criminal
 and personal history, nature of his offense, disciplinary infractions, length of sentence and amount of time
 served, current age and age at the time of offense and sentencing, release plans, and ‘[w]hether release
 would minimize the severity of the offense.’” United States v. Saldana, 807 F. App’x 816, 819 (10th Cir.
 2020) (quoting PS 5050.50 ¶ 7).


                                                     -6-
Case 4:19-cr-00060-ALM-CAN Document 45 Filed 10/29/20 Page 7 of 13 PageID #: 153




        Defendant failed to provide any evidence that he meets the guidelines for compassionate

 release under the Commission’s policy statement. See United States v. Stowe, No. CR H-11-803

 (1), 2019 WL 4673725, at *2 (S.D. Tex. Sept. 25, 2019) (citation omitted) (stating that the

 defendant generally “has the burden to show circumstances meeting the test for compassionate

 release”).

        Because Defendant’s compassionate-release motion seeks a sentence reduction based on

 alleged “extraordinary and compelling reasons” that are not “consistent with applicable policy

 statements issued by the Sentencing Commission,” she fails to meet the requirements of section

 3582(c)(1)(A)(i). 4

        3. The First Step Act did not alter the substantive criteria for compassionate release
        under section 3582(c)(1)(A).

        In Defendant’s view, following the First Step Act, the Court now has authority under

 section 1B1.13, application note 1(D), to determine for itself what constitutes “extraordinary and

 compelling reasons” to modify his sentence. This is not the case.

        Section 1B1.13’s application note 1(D) requires the Director of the BOP to determine

 whether an inmate has adequately demonstrated extraordinary and compelling reasons for sentence

 modification other than, or in combination with, the reasons described in subsections (A) through

 (C) of application note 1, i.e., a medical condition, age, and/or family circumstances. Defendant’s

 argument fails to recognize the difference between the First Step Act’s amendments related to the

 procedural requirements for seeking compassionate release in district court and the unamended

 substantive requirements that permit courts to grant compassionate release.




        4
          Given Defendant’s failure to meet section 3582(c)(1)(A)’s requirements, the Court need not
 address whether the applicable 18 U.S.C. § 3553(a) factors support a sentence reduction.


                                                -7-
Case 4:19-cr-00060-ALM-CAN Document 45 Filed 10/29/20 Page 8 of 13 PageID #: 154




         The First Step Act amended section 3582(c)(1)(A) to permit a defendant to move the

 district court directly for compassionate release, overriding those parts of section 1B1.13 of the

 Sentencing Guidelines providing that only the Director of the BOP may file such motions. See

 supra n.2. The First Step Act amendments to section 3582(c)(1)(A), however, did not change the

 substantive criteria that district courts must apply in making those decisions. The amendments also

 did not shift the authority to develop such criteria from the Sentencing Commission to the courts. 5

         The fact that Congress’s change to section 3582’s procedural mechanism necessarily

 overrides a Sentencing Commission policy statement concerning the same procedural mechanism

 cannot be translated into congressional intent to alter the statute’s provisions governing the merits

 of compassionate-release motions. 6

         Congress decided to leave both section 3582’s requirement that any reduction be consistent

 with the applicable policy statement and section 994’s authorization and directive of the




         5
           To the contrary, the First Step Act left unchanged two critical statutory commands vesting the
 Commission, not courts, with authority to set the applicable standard for “extraordinary and compelling
 reasons” warranting a sentence reduction: (1) any sentence reduction under section 3582(c)(1)(A) must still
 be “consistent with applicable policy statements issued by the Sentencing Commission”; and (2) under 28
 U.S.C. § 994(t), “[t]he [Sentencing] Commission, in promulgating general policy statements regarding the
 sentencing modification provisions in section 3582(c)(1)(A) of Title 18, shall describe what should be
 considered extraordinary and compelling reasons for sentence reduction, including the criteria to be
 applied and a list of specific examples,” id. (emphasis added).
         6
            In this regard, when Congress passed the First Step Act, modifying section 3582(c)(1)(A), it could
 have altered the statute’s requirement that any sentence reduction must be consistent with the Commission’s
 applicable policy statements. It did not. Congress also could have amended the provisions in 28 U.S.C. §
 994 expressly vesting the Sentencing Commission with authority to issue policy statements regarding “the
 appropriate use” of section 3582(c)’s sentence modification provisions, 28 U.S.C. § 994(a)(2)(C), and to
 promulgate policy statements describing what should be considered extraordinary and compelling reasons
 for sentence reduction under section 3582(c)(1)(A), id. § 944(t). Again, it did not.
          Further, recent circuit precedent confirms that courts must still apply section 1B1.13’s substantive
 criteria to compassionate-release motions. See United States v. Chambliss, 948 F.3d 691, 693 (5th Cir.
 2020) (discussing the First Step Act’s procedural changes to section 3582(c)(1)(A) and affirming the district
 court’s denial of compassionate release, which applied section 1B1.13’s policy statement describing when
 extraordinary and compelling reasons exist for sentence modification).



                                                     -8-
Case 4:19-cr-00060-ALM-CAN Document 45 Filed 10/29/20 Page 9 of 13 PageID #: 155




 Sentencing Commission to promulgate the policy statement undisturbed. This decision cannot be

 ignored or elided by this Court. See Comcast Corp. v. Nat’l Ass’n of African Am.-Owned Media,

 — U.S. —, 140 S.Ct. 1009, 1018, 206 L.Ed.2d 356 (2020) (“And where, as here, Congress has

 simultaneously chosen to amend one statute in one way and a second statute in another way, we

 normally assume the differences in language imply differences in meaning.”). Likewise, this Court

 remains bound by circuit precedent confirming that the Sentencing Commission’s policy

 statements are binding in section 3582(c) proceedings. See Garcia, 655 F.3d at 435 (“If a sentence

 reduction is inconsistent with a policy statement, it would violate § 3582(c)’s directive, so policy

 statements must be binding.”).

        Further, in the only on-point appellate decision to date, the Tenth Circuit followed this

 approach. In United States v. Saldana, the defendant argued that there were “extraordinary and

 compelling reasons” warranting a reduction of his sentence because he would no longer be a career

 offender under the Sentencing Guidelines based on changes in applicable case law. 807 F. App’x

 816, 818 (10th Cir. 2020). The Tenth Circuit rejected that argument when it affirmed the district

 court’s dismissal of the defendant’s compassionate-release motion for lack of jurisdiction. The

 Saldana court explained that “neither the § 1B1.13 commentary nor BOP Program Statement

 5050.50 identify post-sentencing developments in case law as an ‘extraordinary and compelling’

 reason warranting a sentence reduction.” Id. at 820. Notably, the Tenth Circuit did not conclude

 that, following the First Step Act, the district court was free to reach its own conclusions as to

 whether changes in applicable case law constituted an “extraordinary and compelling” reason for

 a sentence reduction, and that such reason need not be consistent with applicable policy statements

 of the Commission. 7


        7
         As discussed more fully in United States v. Dodd, the Saldana decision is consistent with the
 Supreme Court’s conclusion in Dillon that, in section 3582(c) proceedings, applicable policy statements


                                                  -9-
Case 4:19-cr-00060-ALM-CAN Document 45 Filed 10/29/20 Page 10 of 13 PageID #: 156




          For all of these reasons, the Court will adhere to the controlling text of section 3582,

  together with Supreme Court and circuit precedent, confirming that any proposed sentence

  reduction under section 3582(c)(1)(A) must be consistent with applicable policy statements issued

  by the Sentencing Commission.

   C. Defendant’s Motion Must Be Dismissed for Lack of Jurisdiction.

          Because Defendant’s motion for compassionate release fails to meet the requirements of

  section 3582(c)(1)(A), it must be dismissed for lack of jurisdiction. It is well-settled in the Fifth

  Circuit that 18 U.S.C. § 3582 sets out the limited instances in which a district court has jurisdiction

  to modify a term of imprisonment. See, e.g., United States v. Garcia, 606 F.3d 209, 212 n.5 (5th

  Cir. 2010) (per curiam) (citing United States v. Bridges, 116 F.3d 1110, 1112 (5th Cir. 1997))

  (“The district court’s jurisdiction to correct or modify a defendant’s sentence is limited to those

  specific circumstances enumerated by Congress in 18 U.S.C. § 3582.”); United States v. Marion,

  79 F. App’x 46, 2003 WL 22423180 at *1 (5th Cir. 2003) (citing United States v. Early, 27 F.3d

  140, 142 (5th Cir. 1994)) (stating that “[s]ection 3582(c) limits sentence modification only to

  certain narrow circumstances, none of which are applicable in Marion’s case,” and dismissing the

  motion because it was “unauthorized and without a jurisdictional basis”). In a line of cases over

  two decades, circuit case law has repeatedly reaffirmed that section 3582 provides a limited grant

  of jurisdiction for a district court to modify a term of imprisonment. See, e.g., United States v.

  Rene, 785 F. App’x 240, 240–41 (5th Cir. 2019) (per curiam); Bridges, 116 F.3d at 1112. Because

  these cases speak in terms of section 3582 as a whole, it follows that section 3582(c)(1)(A), and

  the limitations within, circumscribe the Court’s jurisdiction. 8


  issued by the Sentencing Commission are binding. No. 4:13-CR-182-SDJ-CAN, 2020 WL 3893695, at *7
  (E.D. Tex. July 10, 2020) (citing Dillon, 560 U.S. at 830).
           8
             The Court recognizes that a recent line of Supreme Court jurisprudence has clarified the
  distinction between “true jurisdictional conditions and nonjurisdictional limitations on causes of action.”


                                                     -10-
Case 4:19-cr-00060-ALM-CAN Document 45 Filed 10/29/20 Page 11 of 13 PageID #: 157




          Under the “rule of finality[,]” “[f]ederal courts are forbidden, as a general matter, to

  ‘modify a term of imprisonment once it has been imposed.’” Freeman v. United States, 564 U.S.

  522, 526, 131 S.Ct. 2685, 180 L.Ed.2d 519 (2011) (citing 18 U.S.C. § 3582(c)) (plurality op.); see

  also Dillon, 560 U.S. at 819 (same). This limitation on federal courts’ power is confirmed in the

  text of section 3582. See 18 U.S.C. § 3582(c) (stating that, subject to certain exceptions, a court

  “may not modify a term of imprisonment once it has been imposed”). This rule of finality “is

  subject to a few narrow exceptions.” Freeman, 564 U.S. at 526. Section 3582 provides such

  exceptions, including an exception allowing the Director of the BOP, or a defendant who has fully

  exhausted all administrative rights, to move for a modification of the defendant’s imprisonment

  term based on the existence of “extraordinary and compelling reasons” warranting a reduction of

  the defendant’s sentence. See 18 U.S.C. § 3582(c)(1)(A)(i). 9 A defendant must conform both to

  the procedural and substantive requirements of section 3582 for a court to have jurisdiction. If the

  text of an applicable exception is met, section 3582 provides that the case falls within the district


  Reed Elsevier, Inc. v. Muchnick, 559 U.S. 154, 161, 130 S.Ct. 1237, 176 L.Ed.2d 18 (2010). However, as
  the Court recently explained in United States v. Rios, No. 4:06-CR-14-5, 2020 WL 3410639, at *2–*4 (E.D.
  Tex. June 11, 2020), it does not appear that this line of Supreme Court authority undermines the Fifth
  Circuit’s understanding of section 3582’s exceptions to the finality rule as jurisdictional conditions rather
  than claims-processing rules.
           Further, at least six circuits have treated section 3582’s exceptions to the finality rule as
  jurisdictional. See United States v. Denson, 798 F. App’x 605, 605–06 (11th Cir. 2020) (per curiam) (citing
  United States v. Phillips, 597 F.3d 1190, 1194–97 (11th Cir. 2010)); United States v. Carrillo, 720 F. App’x
  815, 815 (8th Cir. 2018) (per curiam) (citing United States v. Auman, 8 F.3d 1268, 1271 (8th Cir. 1993));
  United States v. Jordan, 853 F.3d 1334, 1338 (10th Cir. 2017); United States v. Spears, 824 F.3d 908, 909
  (9th Cir. 2016); United States v. Freeman, 659 F. App’x 94, 98 (3d Cir. 2016) (citing United States v. Doe,
  564 F.3d 305, 309 (3d Cir. 2009)); Garcia, 606 F.3d at 212 n.5. On the other hand, the Court is aware of
  only two circuits that have reached the opposite conclusion. See United States v. Alam, 960 F.3d 831, 832–
  33 (6th Cir. 2020); Taylor, 778 F.3d at 669–71.
          9
            Beyond section 3582, there are additional, limited exceptions to the finality rule. For example,
  Federal Rule of Criminal Procedure 35(a) authorizes a district court to “correct a sentence that resulted
  from arithmetical, technical, or other clear error,” and Rule 35(b) authorizes a district court to “reduce a
  sentence if the defendant, after sentencing, provided substantial assistance in investigating or prosecuting
  another person.”



                                                     -11-
Case 4:19-cr-00060-ALM-CAN Document 45 Filed 10/29/20 Page 12 of 13 PageID #: 158




  court’s adjudicatory authority to modify the defendant’s term of imprisonment. If the text of an

  applicable exception is not met, there is no jurisdictional basis for the court to modify the term of

  imprisonment given the longstanding, strict application of the finality rule. 10

           Thus, the exceptions set forth in the text of section 3582 serve to create jurisdiction to

  modify a defendant’s term of imprisonment where no jurisdiction would otherwise exist under the

  finality rule. 11

                                                 *       *        *

           To determine this case, it is enough for the Court that the Fifth Circuit’s binding precedent

  continues to treat section 3582 as a demarcation of jurisdiction. Because Defendant has failed to

  meet the controlling requirements for compassionate release set forth in section 3582(c)(1)(A), his

  motion for compassionate release must be dismissed for lack of jurisdiction.




           10
             See United States v. Smith, 438 F.3d 796, 799 (7th Cir. 2006) (Easterbrook, J.), overruled by
  Taylor, 778 F.3d at 671 (7th Cir. 2015) (explaining that, “[b]ecause § 3582(c) limits the substantive
  authority of the district court, it is a real ‘jurisdictional’ rule, rather than a case-processing requirement”).
           11
              The Supreme Court’s decision in Gonzalez v. Thaler, 565 U.S. 134, 132 S.Ct. 641, 181 L.Ed.2d
  619 (2012), is analogous and instructive. In the context of a habeas petitioner’s request for postconviction
  relief, the Court construed 28 U.S.C. § 2253, which “governs appeals in habeas corpus proceedings.” Id. at
  140. The Court held that section 2253(c)(1) included the following “jurisdictional” language: “Unless a
  circuit justice or judge issues a certificate of appealability, an appeal may not be taken to the court of
  appeals[.]” Id. at 142 (internal quotation marks omitted). Although the word “jurisdiction” does not appear
  in the statute, the Court nonetheless affirmed that section 2253(c)(1)’s certificate-of-appealability
  requirement is jurisdictional. Id. Similarly here, section 3582’s language that a court “may not modify a
  term of imprisonment once it has been imposed,” except as provided under subsections 3582(c)(1)–(2),
  speaks in jurisdictional terms.



                                                       -12-
    Case 4:19-cr-00060-ALM-CAN Document 45 Filed 10/29/20 Page 13 of 13 PageID #: 159




                                         III. CONCLUSION
.
             It is therefore ORDERED that Defendant’s Petition for Emergency Compassionate

      Release under the First Step Act and the CARES Act (Dkt. #44) is DISMISSED for lack of

      jurisdiction.

           SIGNED this 29th day of October, 2020.




                                     ___________________________________
                                     AMOS L. MAZZANT
                                     UNITED STATES DISTRICT JUDGE




                                               -13-
